Citation Nr: 1732237	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  11-13 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1978, October 2001 to September 2002, March 2003 to August 2004, and June 2005 to June 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  The matter was previously denied by another Veterans Law Judge (VLJ) in September 2014, remanded by the United States Court of Appeals for Veterans Claims (Court) in September 2015, and remanded by the Board for further development in July 2016.  It is now once again before the Board.

The Board notes that the Veteran's attorney submitted a July 2017 letter requesting that the record be held open an additional 90 days so that further evidence could be submitted.  Because the instant Board decision grants the benefit sought, further delay would not benefit the Veteran.  As such, the extension request is denied, and the Board will proceed with adjudication.


FINDING OF FACT

VA treatment records and opinions from Drs. J.T. and J.P. indicate that the Veteran has an acquired psychiatric disability, diagnosed as PTSD, major depressive disorder, and an anxiety disorder, which is related to his period of active duty.  His PTSD in particular is due to fear of hostile military or terrorist activity during his service in Southwest Asia.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disability, diagnosed as PTSD, major depressive disorder, and an anxiety disorder, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).




ORDER

Service connection for an acquired psychiatric disorder, diagnosed as PTSD, major depressive disorder, and an anxiety disorder, is granted.



____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


